Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 03/09/2021, with respect to the rejections of claim 20 under 35 USC 112(a) have been fully considered and are persuasive.  The 35 USC 112(a) rejection of claim 20 have been withdrawn. 
Applicant's arguments, see page 7, filed 03/09/2021, with respect to the rejections of claims 1 and 4 under 35 USC 102 has been fully considered and are persuasive.  The 35 USC 102 rejections of claims 1 and 4 have been withdrawn. 
Applicant’s arguments, see page 7, filed 03/09/2021, with respect to the alternative 35 USC 103 rejection of claim 1 have been fully considered and are not persuasive.  The Examiner maintains that the length and placement of the bolsters of the instant invention are obvious over Bayliss and the teachings of the prior art, one of ordinary skill could have made the modifications with predictable results, namely ease of access to the head or foot of the bed without requiring the removal or deflation of the bolster.
Applicant’s arguments, see page 8, filed 03/09/2021 with respect to the rejection of claim 20 under 35 USC 102 has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration a new grounds of rejection is made in view of the amendments filed, 03/09/2021. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4 and 7-9 are rejected under 35 U.S.C. 103 as obvious over GB868320 to Bayliss in view of USD612655 to Holmstedt (“Holmstedt”).
Regarding claim 1, Bayliss discloses "A guard system configured for use with a mattress, the guard system comprising: a mattress cover configured to completely enclose the mattress, the mattress cover having a top edge, a bottom edge, and opposing first and second side edges which are each longer than the top edge and the bottom edge, wherein the top edge is positionable at a head of the mattress, the bottom edge is positionable at the foot of the mattress, and the first and second side edges are positionable along respective first and second sides of the mattress; and [a total] of two separate and non-contiguous inflatable bumpers, which are fixedly attached to the mattress cover, in which first and second separate and non-contiguous inflatable bumpers are each positioned along a corresponding first or second side edge, wherein the first inflatable bumper has a length that is greater than half but less than a full length of the first side edge, and wherein the first inflatable bumper is placed in and extends continuously along at least a midsection of the first side edge”.  (See Bayliss. More specifically, see at least: figures 1 and 2 and written description page 1, lines 20-40 --“According to the present invention, a cover for an interior sprung or other box or pad type mattress ... is provided or formed with a marginal safety fence or fences which, when the cover is applied to the mattress, projects or project above the upper or supporting surface of the latter sufficiently to prevent a person rolling sideways off the bed.
Preferably the safety fence or fences will be of a somewhat flexible and resilient character, and in this connection it or they may be inflatable or be made of foam rubber. Preferably also there will be one fence which will extend completely around the marginal edges of the cover, although, instead of a complete marginal boundary fence, the longitudinal sides of the cover may have separate fences, the ends being left unfenced.”)
As discussed above, Bayliss teaches the ends of the mattress “left unfenced” but does not explicitly disclose “a total of two separate and non-contiguous inflatable bumpers” or “the first inflatable bumper having a topmost extension that terminates short of the top edge to form a top opening between the topmost extension of the first inflatable bumper and the top edge of the mattress cover and/or a bottommost extension that terminates short of the bottom edge to form a bottom opening between the bottommost extension of the first inflatable bumper and the bottom edge of the mattress cover, the first inflatable bumper when inflated providing a top opening or passageway sufficiently large to allow a user to access an object near the mattress without deflating the first inflatable bumper and a bottom opening or passageway sufficiently large to allow the user to pivot the user's legs around to sit up on the mattress and/or to get off the mattress without deflating the first inflatable bumper.”  
However, Holmstedt teaches an inflatable mattress with fixedly attached bolsters and further discloses  “a total of two separate and non-contiguous inflatable bumpers” or “the first inflatable bumper having a topmost extension that terminates short of the top edge to form a top opening between the topmost extension of the first inflatable bumper and the top edge of the mattress cover and/or a bottommost extension that terminates short of the bottom edge to form a bottom opening between the bottommost extension of the first inflatable bumper and the bottom edge of the mattress cover, the first inflatable bumper when inflated providing a top opening or passageway sufficiently large to allow a user to access an object near the mattress without deflating the first inflatable bumper and a bottom opening or passageway sufficiently large to allow the user to pivot the user's legs around to sit up on the mattress and/or to get off the mattress without deflating the first inflatable bumper.”  (See Holmstedt. More specifically, see at least annotated figure 1 wherein the figure illustrates the size and placement of the bumpers.)

    PNG
    media_image1.png
    417
    629
    media_image1.png
    Greyscale

One of ordinary skill in the art would have found it obvious to optimize the size and position of the barriers as an obvious design choice.  One of ordinary skill in the art would have been motivated to make this modification in order to provide varied access for the occupant or 
Regarding claim 4, the combination of Bayliss and Holmstedt discloses each of the limitations of claim 1, as discussed above, and further discloses "wherein the second inflatable bumper has a length that is greater than half but less than a full length of the second side edge, and wherein the second inflatable bumper is placed in and extends across a midsection of the second side edge, the second inflatable bumper having a topmost extension that terminates short of the top edge to form a top opening between the topmost extension of the second inflatable bumper and the top edge of the mattress cover and/or a bottommost extension that terminates short of the bottom edge to form a bottom opening between the bottommost extension of the second inflatable bumper and the bottom edge of the mattress cover." (See Holmstedt. More specifically, see at least: figure 1.)
	Regarding claims 7-9, the combination of Bayliss and Holmstedt discloses each of the limitations of claim 1, as discussed above, but does not explicitly disclose “wherein the first inflatable bumper has a length within a range of 36 inches to 62 inches”; “wherein the first inflatable bumper includes the top opening, which has a length in a range of 12 to 30 inches” or “wherein the first inflatable bumper includes the bottom opening, which has a length in a range of about 12 to 36 inches.
	In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not "It has been found that optimally positioning the bumpers 111 and 121 provides continuous rollover and fall protection, even with lower overall bumper lengths..." This statement reinforces the view that the actual dimension of the bumpers from the prior art would not result in a structure that would perform differently from the present invention. One of ordinary skill in the art would recognize that the device would not perform differently when modified.

	Claims 2, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bayliss in view of Holmstedt and in further view of US20120011651 to Moss ("Moss").
	Regarding claim 2, the combination of Bayliss and Holmstedt discloses each of the limitations of claim 1, as discussed above, but does not explicitly disclose "further comprising a pump system operatively coupled to the first and second inflatable bumpers to enable adjustment of inflation levels of the one or more inflatable bumpers." 
	However, in the same field of endeavor, Moss teaches a mattress cover with inflatable safety barriers and further discloses “further comprising a pump system operatively coupled to the first and second inflatable bumpers to enable adjustment of inflation levels of the one or more inflatable bumpers.” (See Moss.  More specifically, see at least: written description, paragraph 0022 —“Motors and blowers are well known in the art and one of skill in the art could achieve any number of motor/blower configurations for successfully building the present invention. …Yet another unique aspect of the present invention is the ability for the user to selectively inflate or deflate air bladders (40) depending on need or preference.”)

	Regarding claim 11, the combination of Bayliss and Holmstedt discloses each of the limitations of claim 1 as discussed above, but does not explicitly disclose "further comprising a control communicatively linked to the pump system configured to provide remote control of the pump system." 
	However, in the same field of endeavor, Moss teaches a mattress cover with inflatable safety barriers and further discloses "further comprising a control communicatively linked to the pump system configured to provide remote control of the pump system." (See Moss.  More specifically, see at least: written description, paragraph 0023 and figure 6 --“An electronic controller (64) is provided for selectively activating the motor (50) and blower (52) as well as for selecting individual air bladders (40) for treatment. Controller (64) has bladder selector buttons (70) (which may also be configured as a selector knob), an inflation button (66), and a deflation button (68) (referring to FIG. 6)”).
	It would have been obvious for one having ordinary skill in the art to provide the device of Bayliss with the pump system in view of the teachings of Moss, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as 
	Regarding claim 14, the combination of Bayliss, Holmstedt, and Moss discloses each of the limitations of claim 11 as discussed above, but does not appear to explicitly disclose "wherein the control includes a timer operation for setting a delayed inflation adjustment or a timed inflation adjustment."
In Venner, 262 F.2d 91, 95,120 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (MPEP 2144.04 III). One of ordinary skill in the art would have motivated to make this modification, introducing a timer-based inflation time delay to a control, to otherwise automate an known method "to provide a bed guard system that is selectively operable by the person [i.e. manually operable by a person] using the bed" (Moss; PARA 0006). Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
It also would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention (AIA ), to modify the Bayliss/Moss combination with a "known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art" (MPEP 2143 I C); specifically, the addition of a timer function to a controller. (See, for example, US4279012; "Programmable Appliance Controller," discussing a "controller [that] may have been coupled to 
	
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bayliss in view of Moss and in further view of US20170280884 to Liu ("Liu").
The combination of Bayliss, Holmstedt and Moss discloses each of the limitations of claim 2 as discussed above, but do not appear to explicitly disclose "wherein the pump system includes a primary pump having relatively greater flow capacity and a secondary pump having relatively lower flow capacity, the primary pump being configured for relatively rapid inflating and deflating of the one or more inflatable bumpers first and second inflatable bumpers and the secondary pump being configured for substantially maintaining and/or increasing an inflation level of the first and second inflatable bumpers.”
However, in the field of inflatable mattresses, Liu discloses: "wherein the pump system includes a primary pump having relatively greater flow capacity and a secondary pump having relatively lower flow capacity, the primary pump being configured for relatively rapid inflating and deflating of the one or more inflatable bumpers and the secondary pump being configured for substantially maintaining and/or increasing an inflation level of the one or more inflatable bumpers." (See Liu. More specifically, see at least: written description paragraph 0005 --“the present disclosure provides a brand new electric air pump which is directed to determine a following operating mode according to an internal pressure value of an inflatable body, so as to avoid problems of over-charging or under-charging. Moreover, an air supplement pump is further arranged outside a main air pump for specially supplementing air...”). 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention (AIA ), to modify Bayliss/Moss with the pump system disclosed by Liu. One of ordinary skill in the art would have motivated to make this modification in order to "to maintain a relatively stable internal pressure value and further to reduce power consumption" (Liu; PARA 0005). Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	
	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bayliss in view of Holmstedt and in further view of US20170007036 to Scarleski (“Scarleski”).
	Regarding claim 5, the combination of Bayliss and Holmstedt discloses each of the limitations of claim 1 as discussed above, but does not explicitly disclose "wherein the mattress cover further comprises one or more fastening members configured in size and shape to be positioned over a corner of the mattress upon which the mattress cover is positioned."
	However, in the same field of endeavor, mattress covers, Scarleski teaches a removable mattress encasement system with an inflatable bladder and further discloses "wherein the mattress cover further comprises one or more fastening members configured in size and shape to be positioned over a corner of the mattress upon which the mattress cover is positioned." (See Scarleski.  More specifically, see at least: figure 86A, below, and written description, paragraph [0135] FIG. 86A is a partial isometric view of an alternate embodiment of the cover with the cinched corners in which contiguous side panels are cut to form a cut-out with elastic or non-elastic material attached adjacent to the edges of the side panels and a zipper is attached to the edges of the side panels.)

    PNG
    media_image2.png
    601
    943
    media_image2.png
    Greyscale

	It would have been obvious for one having ordinary skill in the art to provide the device of Bayliss with the corner fasteners in view of the teachings of Scarleski, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than a method of fitting the cover to the mattress ([0438] In use, the cover 460 is disposed over a mattress (not shown) and the zippers are zipped up to snug the cover relative to the mattress.) in which one of ordinary skill in the art would have recognized as a predictable result.  Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding claim 6, the combination of Bayliss and Holmstedt discloses each of the limitations of claim 1 as discussed above, but does not explicitly disclose “wherein the mattress cover further comprises a drawstring to tighten the mattress cover to the mattress.”
“wherein the mattress cover further comprises a drawstring to tighten the mattress cover to the mattress.” (See Scarleski.  More specifically, see at least: figure 105, below, and written description, [0156] FIG. 105 is an exploded perspective view of an active encasement cover shown with a drawstring…)

    PNG
    media_image3.png
    381
    840
    media_image3.png
    Greyscale

	It would have been obvious for one having ordinary skill in the art to provide the device of Bayliss with the drawstring in view of the teachings of Scarleski, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than a method of fitting the cover to the mattress in which one of ordinary skill in the art would have recognized as a predictable result.  Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bayliss in view of Holmstedt and in further view of US 20160000229 to Edmonson ("Edmonson").
"wherein the height of the inflatable bumper is between 3 inches and 12 inches when fully inflated."
However, in the field of bed safety barriers, Edmondson discloses: "wherein the height of the bumper is between 3 inches and 12 inches when fully inflated." (See Edmondson. More specifically, see at least: written description, paragraph 0031 --“an elongated body which measures, by way of example, 4.5 inches in height...“).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention (AIA ), to modify Bayliss with the dimensions disclosed by Edmonson. One of ordinary skill in the art would have motivated to make this modification because "4.5 inches in height ... has been found to be more than adequate for keeping an able-bodied adult from inadvertently rolling over it in his sleep” (PARA 0031). Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bayliss in view of Holmstedt and Moss and in further view of US20150182033 to Brosnan ("Brosnan").
	Regarding claim 12, the combination of Bayliss, Holmstedt, and Moss discloses each of the limitations of claim 11 as discussed above, but does not appear to explicitly disclose "wherein the control is a computer-implemented application executable on a mobile device." 
	However, in the field of inflatable mattresses, Brosnan discloses "wherein the control is a computer-implemented application executable on a mobile device." (See Brosnan.  More -“As depicted in FIG. 1, smart devices 22A, 22B (collectively referred to in this disclosure as "smart devices 22"), such as a smart phone and a tablet computer, may transmit control signals to one or more of the pump 12...”). 
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention (AIA ), to modify Bayliss/Moss with the mobile devices disclosed by Brosnan. One of ordinary skill in the art would have motivated to make this modification because of the common use of mobile devices in today's society to control various devices to accommodate preferences, e.g., "adjusting firmness of an air mattress via the pump unit by driving the pump to modify air pressure in an air chamber of the air mattress" [Brosnan, H0005] to achieve "various states of a person lying in bed" [Id., H0043] and enabling a user to achieve these functions "without having to purchase an new remote control" [Id., H0040], Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP § 2141 (Part lll)(G).
	Regarding claim 13, the combination of Bayliss, Holmstedt, Moss and Brosnan discloses each of the limitations of claim 12 as discussed above and Moss further discloses "based on one or more sensor readings." (See Moss. More specifically, see at least: written description paragraph 0026 —“It is further provided that the air bladders (40) may house pressure sensors or similar movement or pressure detectors such that if the patient is lodged against air bladders (40) for a certain period of time that a signal is generated”).
	Brosnan discloses "wherein the computer-implemented application is configured to receive and display a notification" (See Brosnan. More specifically, see at least: written description, paragraph 0006 —“The method including forming a wireless network via the pump unit with the plurality of peripheral devices, ...and transmitting at least one control signal ...and receiving a data update... to modify a user interface” (user interface disclosing a display that incorporates a notification, i.e., an update to that user interface)).

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US9101224 to Chiang et al. (“Chiang”) in view of Moss and in further view of Liu and US20160242562 to Karschnik (“Karschnik”).
Regarding claim 15, Chiang discloses: " A guard system configured for use with a mattress, the guard system comprising: a cover configured to completely enclose the mattress, the cover having a top edge, a bottom edge, and opposing first and second side edges which are each longer than the top edge and the bottom edge, wherein the top edge is positionable at a head of the mattress, the bottom edge is positionable at the foot of the mattress, and the first and second side edges are positionable along respective first and second sides of the mattress; a first inflatable bumpers, positioned along the first side edge; a second inflatable bumper positioned along the second side edge; and a pump system operatively coupled to the first and second inflatable bumpers to enable independent adjustment of inflation levels of the first and second inflatable bumpers such that the first inflatable bumper can be inflated or deflated independent of the second inflatable bumper,” (See Chiang. More specifically, see at least: figures 1, 2, and written description column 2, lines 2-5 --“The upper bedspread covers the mattress body and has guardrail sleeves on two-side formed on the top of the upper bedspread. The guardrail unit has multiple guardrail air cells mounted respectively in the guardrail sleeves.”  See also: figure 3A and written description, column 4, lines 12-28 --“With reference to FIG. 3A. the deflating unit for the guardrail air cells 61 may be a manual alternating device 772A. The user controls the manual alternating device 772A to stop inflating the guardrail air cells 61. The manual alternating device 772A has an air inlet, an inflating opening, a deflating opening, a linking rod. two airflow washers, an air restricting washer and a resilient element. High air inlet is connected to the body alternating-valve 702. The inflating opening is connected to the guardrail air cells 61 through the guardrail pipeline 77. The deflating opening communicates with the exterior. When inflating, the deflating opening is closed and the inflating opening is opened to inflate the guardrail air cells 61. When deflating, the resilient element, the linking rod and the air-resisting washer are manually moved to close the inflating opening and to open the deflating opening. Then the guardrail air cells 61 are deflated independently.”)
	Chiang does not explicitly disclose “the pump system including: a primary pump having relatively greater flow capacity and being configured for relatively rapid inflating and deflating of the one or more inflatable bumpers; a secondary pump having relatively lower flow capacity and being configured for substantially maintaining an inflation level of the one or more inflatable bumpers; and a sensor operable to detect changes in air pressure and determine whether a user is in contact with or near a bumper, the sensor being operably coupled to the pump system to actuate inflation of the bumper upon detecting that the user is in contact with or near the bumper.”
	In the same field of endeavor, Moss teaches a mattress cover with inflatable safety barriers and further discloses “a sensor operable to detect changes in air pressure and determine whether a user is in contact with or near a bumper (PARA 0026)”.  (See Moss.  More specifically, see at least: written description, paragraph 0018 and figure 1 --“The present invention relates to an inflatable bed guard. In one embodiment of the invention, a mattress pad (10) (referring to FIG. 1) is provided. The mattress pad (10) has a top portion (14) upon which a user may rest or sleep. The top portion (14) is edged on four sides by a head piece (18) at the head of the pad, a foot piece (20) at the foot of the pad, and two side pieces (22) along each longitudinal edge of the pad. The head piece (18), foot piece (20), and side pieces (22) extend downward from the top portion (14) of the pad and are sewn together to make a rectangular fitted sheet-like mattress pad (10) for placement on top of a mattress (12).” Written description, paragraph 0020 and figures 1 & 3 --“According to the present invention, longitudinal pockets (26) are sewn along the top portion (14) of pad (10) coterminous along one edge with side pieces (22) (referring to FIGS. 1 and 3). Pockets (26) are configured for securely accepting air bladders (40) and for keeping said bladders position along the longitudinal sides of the bed”. Written description, paragraph 0022 —“Motors and blowers are well known in the art and one of skill in the art could achieve any number of motor/blower configurations for successfully building the present invention. …Yet another unique aspect of the present invention is the ability for the user to selectively inflate or deflate air bladders (40) depending on need or preference.” And written description, paragraph 0026 — It is further provided that the air bladders (40) may house pressure sensors or similar movement or pressure detectors such that if the patient is lodged against air bladders”.)
Chiang and Moss do not explicitly disclose:  “the pump system including: a primary pump having relatively greater flow capacity and being configured for relatively rapid inflating and deflating of the one or more inflatable bumpers; and a secondary pump having relatively lower flow capacity and being configured for substantially maintaining an inflation level of the one or more inflatable bumpers" or “the sensor being operably coupled to the pump system to actuate inflation of the bumper upon detecting that the user is in contact with or near the bumper."
However, in the same field of endeavor, Liu discloses: "the pump system including: a primary pump having relatively greater flow capacity and being configured for relatively rapid inflating and deflating of the one or more inflatable bumpers; a secondary pump having relatively lower flow capacity and being configured for substantially maintaining an inflation level of the one or more inflatable bumpers;" (See Liu. More specifically, see at least: written description, paragraph 0005 --“the present disclosure provides a brand new electric air pump which is directed to determine a following operating mode according to an internal pressure value of an inflatable body, so as to avoid problems of over-charging or under-charging. Moreover, an air supplement pump is further arranged outside a main air pump for specially supplementing air...”).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention (AIA ), to modify the Moss mattress guard with the pump system disclosed by Liu. One of ordinary skill in the art would have motivated to make this modification in order to "to maintain a relatively stable internal pressure value and further to reduce power consumption" (Liu; PARA 0005). 
Further, in the field of fluid mattresses, Karschnik discloses “[a sensor operable to detect changes in air pressure and determine whether a user is in contact with or near a bumper,] the sensor being operably coupled to the pump system to actuate inflation of the bumper upon detecting that the user is in contact with or near the bumper." (See Karschnik. More specifically, the bed 302 includes pump 304 for controlling air pressure within two air chambers 306a and 306b (as described above with respect to the air chambers 114A-114B). The pump 304 additionally includes circuitry for controlling inflation and deflation functionality performed by the pump 304. The circuitry is further programmed to detect fluctuations in air pressure of the air chambers 306a-b and used the detected fluctuations in air pressure to identify bed presence of a user 308”.)
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention (AIA ), to combine the Moss/Liu with the pressure sensing of Karschnik with a reasonable expectation of success. One of ordinary skill in the art would have motivated to make this modification in order to enhance user safety without action by a caregiver. Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 16 -19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Moss, Liu, and Karschnik and in further view of Holmstedt.
Regarding claim 16, the combination of Chiang, Moss, Liu and Karschnik discloses all of the limitations of claim 15, as discussed above, Chiang further discloses “wherein the mattress guard includes first and second inflatable bumpers, each of being disposed along a corresponding first or second side edge of the cover”. (See Chiang.  More specifically, see at least figure 1.)
Chiang does not explicitly disclose “the first inflatable bumper having a length that is greater than half but less than a full length of the first side edge, the first inflatable bumper extending continuously along at least a midsection of the first side edge and having a topmost extension that terminates short of the top edge to form a top opening between the topmost extension of the first inflatable bumper and the top edge of the cover and/or a bottommost extension that terminates short of the bottom edge to form a bottom opening between the bottommost extension of the first inflatable bumper and the bottom edge of the cover." 
However, as discussed in claim 1, Holmstedt teaches an inflatable mattress with fixedly attached bolsters and further discloses “the first inflatable bumper having a length that is greater than half but less than a full length of the first side edge, the first inflatable bumper extending continuously along at least a midsection of the first side edge and having a topmost extension that terminates short of the top edge to form a top opening between the topmost extension of the first inflatable bumper and the top edge of the cover and/or a bottommost extension that terminates short of the bottom edge to form a bottom opening between the bottommost extension of the first inflatable bumper and the bottom edge of the cover." (See Holmstedt. More specifically, see at least annotated figure 1.)
One of ordinary skill in the art would have found it obvious to optimize the size and position of the barriers as an obvious design choice.  One of ordinary skill in the art would have been motivated to make this modification in order to provide varied access for the occupant or caregiver. Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding claims 17-19, the combination of Chaing, Moss, Liu, Karschnik, and Holmstedt discloses each of the limitations of claim 16 as discussed above but do not appear to explicitly disclose: "wherein the first inflatable bumper has a length within a range of 36 inches to 62 inches”; “wherein the first inflatable bumper include the top opening, which has the top opening having a length in a range of 6 to 30 inches”; or “wherein first inflatable bumper include the bottom opening, which has a length in a range of 12 to 36 inches.”
	In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV A). Per the applicant's specification: "It has been found that optimally positioning the bumpers 111 and 121 provides continuous rollover and fall protection, even with lower overall bumper lengths..." This statement reinforces the view that the actual dimension of the bumpers from the prior art would not result in a structure that would perform differently from the present invention. One of ordinary skill in the art would recognize that the device would not perform differently when modified.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US7380302 to Gilchrest Jr. et al. (“Gilchrest”) in view of Holmstedt.
	Regarding claim 20, Gilchrest discloses "A safety mattress with inflatable safety bumpers, comprising: a mattress having a top edge, a bottom edge, and opposing first and second side edges which are each longer than the top edge and the bottom edge; and first and second inflatable bumpers integrally formed with and separately inflatable relative to the mattress, and positioned along a corresponding first or second side edge”. (See Gilchrest. More specifically, see at least: figure 2.
wherein the first inflatable bumper has a length that is greater than half but less than a full length of the first side edge, and wherein the first inflatable bumper is placed in and extends continuously along at least a midsection of the first side edge, the first inflatable bumper having a topmost extension that terminates short of the top edge of the mattress to form a top opening between the topmost extension of the inflatable bumper and the top edge and/or the first inflatable bumper having a bottommost extension that terminates short of the bottom edge of the mattress to form a bottom opening between the bottommost extension of the inflatable bumper and the bottom edge.” (See Holmstedt. More specifically, see at least annotated figure 1 below.)

    PNG
    media_image1.png
    417
    629
    media_image1.png
    Greyscale

	One of ordinary skill in the art would have found it obvious to optimize the size and position of the barriers as an obvious design choice.  One of ordinary skill in the art would have been motivated to make this modification in order to provide varied access for the occupant or .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T COBLE whose telephone number is (303)297-4502.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.T.C./Examiner, Art Unit 3673                       

/ERIC J KURILLA/Primary Examiner, Art Unit 3619